60 F.3d 836
76 A.F.T.R.2d 95-5815
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re John C. WILLIAMS;  Lavada L. Williams, Debtors.John C. WILLIAMS;  Lavada L. Williams, Appellants,v.UNITED STATES of America;  Internal Revenue Service, Appellees.
No. 93-16730.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 13, 1995.Decided July 5, 1995.

Before:  GOODWIN, CANBY and T.G. NELSON, Circuit Judges.

ORDER

1
We affirm the decision of the Bankruptcy Appelate Panel for the reasons set forth in its memorandum decision filed on August 31, 1993.